ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-175 on a motion for final discipline, recommending the disbarment of ANTHONY J. BRIGUGLIO of YONKERS, NEW YORK, who was admitted to the bar of this State in 1984, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed on March 7, 2005, pursuant to Rule l:20-13(b);
And the basis for said recommendation being respondent’s conviction of violation of New York Penal Law § 190.65 (practicing law after disbarment constituting a scheme to defraud), which conduct is in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on lawyer’s honesty, trustworthiness or fitness);
And ANTHONY J. BRIGUGLIO having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ANTHONY J. BRIGUGLIO be disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys, and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANTHONY J. BRI-GUGLIO pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds *336in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.